Case 8:19-cv-00944-VMC-TGW Document 42 Filed 05/21/20 Page 1 of 14 PageID 351




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    USAA GENERAL INDEMNITY COMPANY,

          Plaintiff,

    v.                                  Case No. 8:19-cv-944-T-33TGW

    ARTHUR SNOW,
    as Personal Representative
    of the Estate of Hugh W. Snow,

         Defendant.
    ______________________________/

                                     ORDER

          This matter comes before the Court pursuant to Defendant

    Arthur Snow’s Motion for Summary Judgment (Doc. # 34), filed

    on   April   9,   2020,   and   Plaintiff   USAA   General   Indemnity

    Company’s Motion for Summary Judgment (Doc. # 36), filed on

    April 15, 2020. The parties have responded to each Motion

    (Doc. ## 37-38), and Snow has replied. (Doc. # 39). For the

    reasons that follow, the Motions are denied.

    I.    Background

          Hugh Snow purchased automobile insurance from USAA in

    November 2013. (Doc. # 1-2). The policy included “STACKED”

    per-person underinsured motorist (“UM”) coverage of $100,000.

    (Id. at 2). The policy also included bodily injury (“BI”)

    coverage of $100,000 per person. (Id.).



                                       1
Case 8:19-cv-00944-VMC-TGW Document 42 Filed 05/21/20 Page 2 of 14 PageID 352




         A few days after purchasing the policy, Hugh called USAA

    and spoke to an unidentified USAA agent. On November 27, 2013,

    the USAA agent entered a note in USAA’s claim software

    allegedly summarizing the call:

         MBR CALLED RECEIVED AOPOL SAID PREMIUM WAS HIGHER
         THAN QUOTED—HE THOUGHT PREM WAS 838.37—ADVISED TO
         GET THE 838.37 PREM HE NEED TO SIGN AND RETURN THE
         FORMS TO HAVE LOWER UM COVERAGE AND NO-STACKING.
         ADVISED AS SOON AS WE RECEIVE THE RETURNED FORMS
         PREM WOULD GO DOWN TO THE 838.37.
    (Doc. # 36-2 at 2). In short, Hugh complained that the premium

    on the policy was higher than he expected, and the agent

    informed Hugh that his premium would decrease if he executed

    and returned a UM selection/rejection form selecting lower UM

    limits and non-stacked coverage.

         Subsequently, Hugh filled out a UM coverage selection

    form on November 27, 2013. (Doc. # 34 at 11). The form states:

    “To make a change to your current policy, you must check one

    of the following boxes.” (Id.). This text is followed by a

    list of options with boxes beside them. (Id.). Despite the

    instruction to check only one box, Hugh marked two boxes.

    First, he marked the box stating, “I want the NON-STACKED

    form of UM Coverage at limits equal to my BI liability

    limits,” which would be $100,000. (Id.). Second, he marked a

    box stating, “I want the NON-STACKED form of UM Coverage at




                                     2
Case 8:19-cv-00944-VMC-TGW Document 42 Filed 05/21/20 Page 3 of 14 PageID 353




    limits of $10,000 per person, $20,000 per accident, which are

    lower than my BI Liability limits.” (Id.). The dollar amounts

    in the second box are hand-written. (Id.).

            After receiving this form, USAA amended the policy in

    December       2013    to    carry   non-stacked          UM     coverage     with

    $10,000/$20,000 limits and a lower premium than Hugh had

    originally owed — either $803.48 or $812.21. (Doc. # 1-5 at

    3).

            Each year for the next six years, USAA provided Hugh

    with his annual policy renewal documentation, which included

    new UM selection/rejection forms. (Doc. # 36-3). But Hugh

    never     executed          and   returned           to   USAA     another      UM

    selection/rejection form. (Id.).

            USAA    renewed     the   policy      annually    six     times   through

    November 20, 2019 with the same $10,000/$20,000 UM limits

    that were first issued in the revised December 10, 2013

    policy. (Id.). In every policy period but one, Hugh paid

    premiums       in   accordance    with       those    limits     throughout    the

    remainder of his insurance with USAA. (Id.). The one exception

    is the policy period from November 20, 2014 to May 20, 2015,

    during which Hugh paid a slightly higher premium for UM

    coverage than the purported costs for $10,000/$20,000 non-




                                             3
Case 8:19-cv-00944-VMC-TGW Document 42 Filed 05/21/20 Page 4 of 14 PageID 354




    stacked   UM   coverage    listed    on   that    policy   period’s

    selection/rejection form. (Doc. # 36-3 at 26-31).

          In February 2019, Hugh passed away as a result of a car

    accident. (Doc. # 1 at 4; Doc. # 34 at 9). Hugh’s Estate, of

    which Arthur Snow is the personal representative, sent USAA

    a demand for the UM policy limits, which the Estate maintains

    should be $100,000. (Doc. # 1 at 4).

          USAA initiated this action on April 19, 2019, seeking a

    declaratory judgment that the insurance policy “contains non-

    stacked uninsured motorist coverage limits of $10,000.00 per

    person and $20,000.00 per accident.” (Doc. # 1 at 6). Snow

    filed an answer on August 7, 2019 (Doc. # 13), and then an

    amended answer on March 16, 2020. (Doc. # 33).

          Each party now seeks entry of summary judgment in its

    favor. (Doc. ## 34, 36). The Motions are ripe for review.

    II.   Legal Standard

          Summary judgment is appropriate “if the movant shows

    that there is no genuine dispute as to any material fact and

    the movant is entitled to judgment as a matter of law.”         Fed.

    R. Civ. P. 56(a). A factual dispute alone is not enough to

    defeat a properly pled motion for summary judgment; only the

    existence of a genuine issue of material fact will preclude




                                     4
Case 8:19-cv-00944-VMC-TGW Document 42 Filed 05/21/20 Page 5 of 14 PageID 355




    a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

    477 U.S. 242, 247-48 (1986).

         An issue is genuine if the evidence is such that a

    reasonable jury could return a verdict for the non-moving

    party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

    (11th Cir. 1996)(citing Hairston v. Gainesville Sun Publ’g

    Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

    it may affect the outcome of the suit under the governing

    law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

    1997). The moving party bears the initial burden of showing

    the court, by reference to materials on file, that there are

    no genuine issues of material fact that should be decided at

    trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

    (11th Cir. 2004)(citing Celotex Corp. v. Catrett, 477 U.S.

    317, 323 (1986)). “When a moving party has discharged its

    burden,   the   non-moving   party   must    then   ‘go   beyond   the

    pleadings,’ and by its own affidavits, or by ‘depositions,

    answers   to    interrogatories,     and    admissions    on   file,’

    designate specific facts showing that there is a genuine issue

    for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

    593-94 (11th Cir. 1995)(quoting Celotex, 477 U.S. at 324).

         If there is a conflict between the parties’ allegations

    or evidence, the non-moving party’s evidence is presumed to


                                     5
Case 8:19-cv-00944-VMC-TGW Document 42 Filed 05/21/20 Page 6 of 14 PageID 356




    be true and all reasonable inferences must be drawn in the

    non-moving party’s favor. Shotz v. City of Plantation, 344

    F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

    evaluating the evidence could draw more than one inference

    from the facts, and if that inference introduces a genuine

    issue of material fact, the court should not grant summary

    judgment. Samples ex rel. Samples v. City of Atlanta, 846

    F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

    response consists of nothing “more than a repetition of his

    conclusional      allegations,”     summary    judgment    is        not   only

    proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

    (11th Cir. 1981).

         Finally,      the    filing    of   cross-motions         for    summary

    judgment does not give rise to any presumption that no genuine

    issues of material fact exist. Rather, “[c]ross-motions must

    be considered separately, as each movant bears the burden of

    establishing that no genuine issue of material fact exists

    and that it is entitled to judgment as a matter of law.” Shaw

    Constructors v. ICF Kaiser Eng’rs, Inc., 395 F.3d 533, 538–

    39 (5th Cir. 2004); see also United States v. Oakley, 744

    F.2d 1553, 1555 (11th Cir. 1984)(“Cross-motions for summary

    judgment   will    not,    in   themselves,    warrant     the       court   in

    granting   summary       judgment   unless    one   of   the    parties      is


                                         6
Case 8:19-cv-00944-VMC-TGW Document 42 Filed 05/21/20 Page 7 of 14 PageID 357




    entitled to judgment as a matter of law on facts that are not

    genuinely disputed . . . .” (quotation omitted)).

    III. Analysis

          A.    Snow’s Motion

          Snow argues that the UM selection form filled out by

    Hugh is ambiguous, and thus, the form should be read against

    the drafter, USAA. (Doc. # 34 at 5-7); see Roberts v. Fla.

    Lawyers Mut. Ins. Co., 839 So. 2d 843, 845 (Fla. 4th DCA

    2003)(“Any ambiguities in an insurance policy are to be

    interpreted liberally and in favor of the insured and strictly

    against the insurer.”). The problem with this argument is

    that the form itself is not ambiguous. Rather, Hugh’s marks

    on the form are what create confusion.

          Contrary to Snow’s contention, (Doc. # 34 at 6), State

    Farm Mutual Automobile Insurance Co. v. Parrish does not

    establish that the ambiguity Hugh created when he filled out

    the form should be read against USAA. 873 So. 2d 547 (Fla.

    5th   DCA   2004).    Instead,     Parrish   held   that   an   insurance

    application    form    was   not   ambiguous,   rejecting       the   trial

    court’s conclusion that a “check mark” on the form “create[d]

    an ambiguity.” Id. at 549-50. Thus, while Snow contends that

    other language in Parrish suggests the ambiguity created by

    Hugh should be read against USAA (Doc. # 39 at 2-3), Snow has


                                         7
Case 8:19-cv-00944-VMC-TGW Document 42 Filed 05/21/20 Page 8 of 14 PageID 358




    not cited any case in which an ambiguity created by the

    insured’s   filling   out   a   non-ambiguous   form   was   actually

    interpreted against the insurance company.

         In the absence of such case law, the Court is not

    convinced at this juncture that the form should, as a matter

    of law, be automatically interpreted as requiring the higher

    UM benefits. And USAA has presented evidence suggesting that

    Hugh intended to select the lower $10,000 UM benefits when he

    filled out the form.1 Indeed, despite receiving notices every

    year about the lower $10,000 UM benefits USAA attributed to

    Hugh’s policy, Hugh never filled out another UM selection



    1 While Snow argues that the UM selection/rejection form is
    ambiguous, he does not address whether that supposed
    ambiguity is patent or latent. This is an important issue,
    however, because parol evidence may only be considered in
    analyzing latent ambiguities. See Philadelphia Indem. Ins.
    Co. v. Stazac Mgmt., Inc., No. 3:16-cv-369-J-34MCR, 2018 WL
    2445816, at *8-9 (M.D. Fla. May 31, 2018)(“Florida law
    recognizes two types of ambiguities, latent and patent, which
    have different rules of construction. . . . Importantly, the
    interpretation of an insurance policy with a latent ambiguity
    requires the court to consider parol evidence and would
    preclude entry of summary judgment. A patent ambiguity, on
    the other hand, is one that ‘appears on the face of the
    document and may not be resolved by the consideration of parol
    evidence.’” (citations omitted)). As neither party has
    addressed whether any ambiguity is patent or latent, the Court
    will not make that determination at this juncture. Instead,
    for the purposes of the motions for summary judgment only,
    the Court will assume that the form — if ambiguous — suffers
    from a latent ambiguity such that the Court may consider
    extrinsic evidence.


                                      8
Case 8:19-cv-00944-VMC-TGW Document 42 Filed 05/21/20 Page 9 of 14 PageID 359




    form to increase the UM benefits. This suggests that Hugh was

    satisfied with the lower UM coverage.

         In short, a reasonable factfinder could conclude that

    Hugh intended to select the lower $10,000 UM coverage and

    erroneously marked the additional box for non-stacked UM

    coverage of $100,000. Accordingly, Snow’s Motion is denied.

         B.     USAA’s Motion

         USAA maintains that Hugh “made a knowing, informed UM

    selection and waived the right to a written rejection of

    higher UM limits equal to the Policy’s BI limits” by “hand-

    writing a selection of $10,000/$20,000 limits on an executed

    UM form, and then receiving six years of UM coverage subject

    to those limits.” (Doc. # 36 at 4).

         Florida   Statute   §   627.727   “requires   that   all   motor

    vehicle liability insurance policies that provide bodily

    liability   coverage   include   uninsured    motorist    coverage.”

    Parrish, 873 So. 2d at 549. “Under [S]ection 627.727(1), the

    amount of UM coverage is equal to the amount of bodily injury

    liability purchased by an insured, unless the insured rejects

    UM coverage or selects lower limits of UM coverage.” Id.

    (citing Chmieloski v. Nat’l Union Fire Ins. Co., 563 So. 2d

    164, 166 (Fla. 2d DCA 1990)). “An insured may reject such

    coverage in writing, and the insured’s written rejection


                                     9
Case 8:19-cv-00944-VMC-TGW Document 42 Filed 05/21/20 Page 10 of 14 PageID 360




    constitutes a prima facie showing that uninsured motorist

    coverage does not apply.” Id. Regarding the selection or

    rejection of UM coverage, Section 627.727(1) states:

          The rejection or selection of lower limits shall be
          made on a form approved by the office. The form
          shall fully advise the applicant of the nature of
          the coverage and shall state that the coverage is
          equal to bodily injury liability limits unless
          lower limits are requested or the coverage is
          rejected. The heading of the form shall be in 12-
          point bold type and shall state: “You are electing
          not to purchase certain valuable coverage which
          protects you and your family or you are purchasing
          uninsured motorist limits less than your bodily
          injury liability limits when you sign this form.
          Please read carefully.” If this form is signed by
          a named insured, it will be conclusively presumed
          that there was an informed, knowing rejection of
          coverage or election of lower limits on behalf of
          all insureds.
    Fla. Stat. § 627.727(1)(emphasis added).

          USAA does not appear to argue that it satisfied the

    requirements of Section 627.727(1). Failure to satisfy those

    requirements    prevents    USAA    from   availing     itself   of   the

    conclusive    presumption   in     its   favor.   However,   the   Court

    agrees with USAA that failure to satisfy Section 627.727(1)’s

    requirements does not preclude USAA from proving that Hugh

    did knowingly reject higher UM coverage. (Doc. # 36 at 9-11);

    see GEICO Indem. Co. v. Perez, 260 So. 3d 342, 352 (Fla. 3d

    DCA   2018)(“Simply    because     GEICO   was    not   entitled   to   a

    conclusive statutory presumption that Perez had rejected UM


                                       10
Case 8:19-cv-00944-VMC-TGW Document 42 Filed 05/21/20 Page 11 of 14 PageID 361




    coverage, however, did not preclude GEICO from otherwise

    proving that Perez knowingly rejected UM coverage when he

    procured the subject automobile policy.”).

          Still, “the burden of proof of the insured’s knowing

    rejection of higher [UM] coverage limits is upon the insurance

    company.” Auger v. State Farm Mut. Auto. Ins. Co., 516 So. 2d

    1024, 1026 (Fla. 2nd DCA 1987); see also Popson v. 21st

    Century Centennial Ins. Co., No. 8:14-cv-1788-T-35MAP, 2015

    WL 12838360, at *7 (M.D. Fla. Dec. 7, 2015)(“Absent a written

    rejection    by   the   Popsons     or   the   statutory   presumption,

    Defendant has the burden of establishing that the Popsons

    made an informed, knowing rejection of coverage.”).

          Here, there is no dispute that Hugh filled out the proper

    form. The issue is the manner in which Hugh filled out the

    form — marking two boxes when the form instructed him to check

    only one.

          In analyzing whether Hugh knowingly waived higher UM

    coverage, Snow argues that the Court should not consider the

    phone call note filled out by USAA’s agent because it is

    inadmissible hearsay. (Doc. # 38 at 4). True, “[t]he general

    rule is that inadmissible hearsay cannot be considered on a

    motion for summary judgment.” Jones v. UPS Ground Freight,

    683   F.3d   1283,   1293   (11th    Cir.   2012)(citation    omitted).


                                        11
Case 8:19-cv-00944-VMC-TGW Document 42 Filed 05/21/20 Page 12 of 14 PageID 362




    “Nevertheless,       ‘a   district    court   may     consider   a   hearsay

    statement in passing on a motion for summary judgment if the

    statement could be reduced to admissible evidence at trial or

    reduced   to   admissible      form.’”     Id.   at    1293-94   (citation

    omitted). “The most obvious way that hearsay testimony can be

    reduced to admissible form is to have the hearsay declarant

    testify directly to the matter at trial.” Id. at 1294. “The

    possibility that unknown witnesses will emerge to provide

    testimony on this point is insufficient to establish that the

    hearsay statement could be reduced to admissible evidence at

    trial.” Id.

          Here, USAA does not suggest that the employee who created

    the phone call note will testify at trial. Rather, USAA

    suggests that the phone call note is a business record, and

    thus an exception to the hearsay rule. (Doc. # 36 at 7). Snow

    strenuously objects, arguing that the note does not satisfy

    the business record exception. (Doc. # 38 at 4-6).

          While    the   Court    would    require      further   briefing    to

    determine whether the phone call note qualifies as a business

    record under the Federal Rules of Evidence, consideration of

    the note would not alter the Court’s summary judgment ruling.

          The Court finds that there is a genuine issue of material

    fact regarding the meaning of the form Hugh filled out. Even


                                          12
Case 8:19-cv-00944-VMC-TGW Document 42 Filed 05/21/20 Page 13 of 14 PageID 363




    assuming the note about the phone call is admissible, a

    reasonable factfinder could conclude that Hugh intended to

    mark only the option for UM limits equal to his BI limits —

    $100,000. That reasonable factfinder could think that Hugh

    initially handwrote the $10,000/$20,000 figure, changed his

    mind on the amount of coverage he wanted, but then forgot to

    remove the mark by the lower UM limits. Indeed, a factfinder

    could put little weight on the years of policy renewals,

    believing   that   Hugh   simply   did   not   review   the   renewals

    closely. In short, the question of Hugh’s intent — and thus

    whether he knowingly and intentionally waived his rights to

    higher UM benefits — is a question of fact that must be

    resolved at trial.

          Finally, USAA brings up the existence of a state court

    case brought by Snow against USAA for UM benefits. (Doc. # 36

    at 11). Although “USAA recognizes that this Court does not

    have the power to dismiss the Estate’s state court lawsuit,”

    USAA nevertheless asks this Court to enter “a declaration

    that [the] Estate’s UM benefits claim should have been brought

    as a compulsory counterclaim in this action, that the Estate’s

    only relief to remedy that deficiency is in this declaratory

    judgment action, and that if this action proceeds to judgment




                                       13
Case 8:19-cv-00944-VMC-TGW Document 42 Filed 05/21/20 Page 14 of 14 PageID 364




    without interposition of the counterclaim, the counterclaim

    is barred in its entirety.” (Id. at 12-13).

          USAA   asks    too   much.   This    Court   will    not    enter    a

    declaration opining on how this Court’s rulings will affect

    the state court action. It is for the state court to determine

    whether the claim asserted there should have been brought as

    a   compulsory    counterclaim     in   this   action     and    whether   a

    judgment of this Court will be res judicata in that action.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant     Arthur Snow’s       Motion for Summary Judgment

          (Doc. # 34) is DENIED.

    (2)   Plaintiff USAA General Indemnity Company’s Motion for

          Summary Judgment (Doc. # 36) is DENIED.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    21st day of May, 2020.




                                       14
